Opinion of the Court by
Judge Lassing
Affirming.
The question involved upon this appeal is purely one of fact. Appellant claims title to a tract of land in Perry County, Kentucky, under a patent issued to him on the 5th of September, 1870. Appellee claims under title by adverse possession under patents issued, one in 1882, for one hundred acres, and another in 1889, for one hundred and fifty acres. There is no question but what the junior patents lapped upon the senior patent, and perhaps upon each other. The appellee, who claims under the junior patents, pleaded in the suit below that he had been in the actual, adverse, open and notorious possession of the land involved in this controversy, and which is covered by both the senior and junior patents, for the twenty-five years next before the institution of this suit; and this was the question tried out in the lower court.
The Chancellor was of opinion that the weight of the evidence supported the contention of appellee, the defendant in the court below, and so held. We are now asked, upon appeal, to reverse his finding and judgment.
The evidence is not at all satisfactory, and very conflicting, thus making this one of those cases where, with peculiar propriety, we may rest our decision upon the finding of the Chancellor, which we do.
Judgment affirmed.